Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 1 of 10 PageID 340




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   W. SCHMIDT,

         Plaintiff,

   v.                                    Case No. 8:20-cv-150-T-33AAS

   WELLS FARGO BANK, N.A.,

        Defendant.
   ______________________________/

                                   ORDER

         This matter comes before the Court pursuant to Defendant

   Wells Fargo Bank, N.A.’s Motion to Strike Jury Trial Demand

   (Doc. # 34), filed on March 30, 2020. Plaintiff W. Schmidt

   responded on April 13, 2020. (Doc. # 43). For the reasons

   that follow, the Motion is granted.

   I.    Background

         Schmidt initiated this action against Wells Fargo in

   Florida state court on October 19, 2019, asserting six counts

   related to the servicing of Schmidt’s mortgage issued by Wells

   Fargo: equitable accounting of the escrow account (Count

   One); equitable accounting of payment account (Count Two);

   violations of RESPA (Counts Three and Four); and negligence

   (Counts Five and Six). (Doc. # 1). The complaint includes a

   demand for a jury trial on all issues so triable. (Id. at



                                     1
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 2 of 10 PageID 341




   26). Wells Fargo removed the case to this Court on the basis

   of federal question jurisdiction on January 21, 2020. (Doc.

   # 2).

           Now, Wells Fargo seeks to strike the complaint’s jury

   trial demand. (Doc. # 34). Schmidt has responded (Doc. # 43),

   and the Motion is ripe for review.

   II.     Discussion

           “The Seventh Amendment right to trial by jury is a well-

   established and essential component to our federal judicial

   system.” FGDI, Inc. v. Bombardier Capital Rail, Inc., 383 F.

   Supp. 2d 1350, 1352 (M.D. Fla. 2005). “However, it is also

   well-established that a party can waive the right to a jury

   trial by contract if the waiver is knowing, voluntary, and

   intelligent.” Altimas v. Whitney, No. 2:09-cv-682-FtM-36SPC,

   2012 WL 12951526, at *1 (M.D. Fla. Nov. 16, 2012)(citing Allyn

   v. Western United Life Assurance Co., 347 F. Supp. 2d 1246

   (M.D. Fla. 2004)).

           “In   making    this      assessment,   courts   consider   the

   conspicuousness        of   the    waiver   provision,   the   parties’

   relative bargaining power, the sophistication of the party

   challenging the waiver, and whether the terms of the contract

   were negotiable.” Bakrac, Inc. v. Villager Franchise Sys.,

   Inc., 164 F. App’x 820, 823–24 (11th Cir. 2006). “No single


                                         2
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 3 of 10 PageID 342




   factor is conclusive, and ‘[i]n making a determination, the

   Court is not bound by the number of factors that have been

   satisfied.’” Madura v. BAC Home Loans Servicing L.P., 851 F.

   Supp. 2d 1291, 1294 (M.D. Fla. 2012)(citation omitted). “The

   question of whether the right has been waived is governed by

   federal law.” Altimas, 2012 WL 12951526, at *1.

         Here, Wells Fargo argues Schmidt has waived his right to

   a jury trial because of the jury trial waiver included in his

   mortgage. (Doc. # 34 at 1, 4-7). Indeed, the mortgage includes

   the following provision: “Jury Trial Waiver. The Borrower

   hereby waives any right to a trial by jury in any action,

   proceeding, claim, or counterclaim, whether in contract or

   tort, at law or in equity, arising out of or in any way

   related to this Security Instrument or the Note.” (Doc. # 34-

   1 at 16)(emphasis original).

         The Court agrees with Wells Fargo that all of Schmidt’s

   claims are in some way “related to [the] Security Instrument

   or   the   Note,”   which   was   the   sole   basis   of   Schmidt’s

   relationship with Wells Fargo. See Deleplancque v. Nationstar

   Mortg., LLC, No. 6:15-cv-1401-Orl-40KRS, 2016 WL 406788, at

   *2 (M.D. Fla. Jan. 14, 2016)(“On the information available in

   the record, the mortgage, including the modification thereto,

   is the sole source of the parties’ relationship. Each of


                                     3
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 4 of 10 PageID 343




   Deleplancque’s claims, therefore, is in some way ‘related to

   th[e] Security Instrument or the Note.’ Accordingly, the

   waiver provision encompasses the claims at issue in this

   case.”),    adopted   by, No. 6:15-cv-1401-Orl-40KRS, 2016 WL

   397962 (M.D. Fla. Feb. 2, 2016); see also O’Steen v. Wells

   Fargo Bank, N.A., No. 6:17-cv-849-Orl-31KRS, 2017 WL 4574612,

   at *2 (M.D. Fla. Oct. 13, 2017)(granting motion to strike

   jury trial demand based on the same jury trial waiver at issue

   in this case and noting that “courts in the Middle District

   of Florida have held identically-worded jury trial waivers

   contained    in   mortgage    agreements      applicable      to    RESPA

   claims”).

         Despite his claims falling within the scope of the waiver

   provision, Schmidt argues that the Motion should be denied as

   untimely under Rule 12(f) because it was filed over a month

   after Wells Fargo filed its answer. (Doc. # 43 at 4); see

   also Fed. R. Civ. P. 12(f) (“The court may strike from a

   pleading     an   insufficient     defense        or   any    redundant,

   immaterial, impertinent, or scandalous matter. The court may

   act: (1) on its own; or (2) on motion made by a party either

   before responding to the pleading or, if a response is not

   allowed, within 21 days after being served with the pleading.”

   (emphasis    added)).   Notably,       however,   none   of   the   cases


                                      4
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 5 of 10 PageID 344




   Schmidt cites in which a motion to strike was denied as

   untimely involved a motion to strike a jury trial demand.

   (Doc. # 43 at 4-5).

         On the contrary, the majority of authority on the issue

   holds that motions to strike jury trial waivers can be filed

   at any time, as permitted by Rule 39. See Fed. R. Civ. P.

   39(a)(2) (“The trial on all issues so demanded must be by

   jury unless . . . the court, on motion or on its own, finds

   that on some or all of those issues there is no federal right

   to a jury trial.”); Green v. Wyndham Vacation Resorts, Inc.,

   No. 6:08-cv-01997-Orl-22DAB, 2010 WL 11507353, at *3 (M.D.

   Fla. July 12, 2010)(“Because the Court may consider the matter

   on its own initiative, Wyndham’s motion to strike Green’s

   jury demand will not be denied on timeliness grounds, even

   though it was filed more than a year after Green demanded a

   jury trial in her amended complaint.” (citation omitted));

   Nettles v. Daphne Utilities, No. CIV.A. 13-0605-W-C, 2014 WL

   3845072, at *2 (S.D. Ala. Aug. 5, 2014)(“To the extent that

   Nettles and Butler balk that Daphne Utilities should not be

   permitted to challenge their jury demand ‘at this late stage

   of the case,’ their objection is not well-taken. After all,

   numerous courts have concluded that a defendant may move to

   strike a jury demand at any time, even late in the lifespan


                                     5
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 6 of 10 PageID 345




   of a lawsuit.”); see also Tracinda Corp. v. DaimlerChrysler

   AG, 502 F.3d 212, 226–27 (3rd Cir. 2007)(concluding that “a

   party may file a motion to strike a jury demand at any time

   under Rule 39(a),” and finding that defendant’s motion was

   not untimely even though it was filed three years after

   plaintiff made jury demand). The Court agrees with these

   courts and determines that Wells Fargo’s Motion is timely.

         Nor will the Court put off determination of the jury

   trial waiver issue until the summary judgment stage, as

   Schmidt alternatively requests. Schmidt cites no case in

   which the jury trial waiver issue was put off until the end

   of discovery and decided at summary judgment. Schmidt has

   already had the opportunity to provide evidence in opposition

   to the Motion — he has presented two declarations in support

   of his position. (Doc. # 42; Doc. # 43-1). No more discovery

   is required, and the Court is able to determine whether to

   strike the jury trial waiver at this juncture.

         Upon review, the Court determines that the waiver was

   knowing and voluntary. First, the waiver is conspicuous, as

   it is in its own paragraph of the mortgage, in normal font-

   size, written in clear language, and with the explanatory

   title “Jury Trial Waiver” bolded. See Yeh Ho v. Wells Fargo

   Bank, N.A., No. 15-81522-CIV, 2020 WL 1163473, at *2 (S.D.


                                     6
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 7 of 10 PageID 346




   Fla. Mar. 11, 2020)(finding that the same waiver provision at

   issue in this case “is conspicuous, since (1) it is in its

   own separate paragraph, (2) it is in the same size font as

   the rest of the document, (3) it is located in the last

   paragraph of a relatively short document, thus, it cannot be

   considered hidden within the document, and (4) it states in

   clear and unambiguous language that Plaintiff is waiving her

   right to a jury trial”); Madura, 851 F. Supp. 2d at 1294–95

   (“[T]he   Court    determines   that     the   jury   trial   waiver   is

   conspicuous. It is contained in its own separate paragraph.

   It is located on page eleven of the twelve-page mortgage and

   directly precedes the Maduras’ signatures. The jury trial

   waiver is in a typeface and style consistent with the rest of

   the document and is not obscured by other language. It is not

   hidden in a footnote. In addition, the jury trial waiver is

   written in clear and unambiguous language, rather than in

   ‘legalese.’”).

         Second,     although   Wells   Fargo     certainly   had   greater

   bargaining power, the difference in bargaining power between

   Schmidt and Wells Fargo does not mean that the waiver was

   involuntary. “[A] term in a contract waiving a party’s right

   to a jury trial is not unenforceable even though one party to

   a contract is a large corporation and the other party is


                                        7
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 8 of 10 PageID 347




   simply an individual who is in need of the corporation’s

   services.” Collins v. Countrywide Home Loans, Inc., 680 F.

   Supp. 2d 1287, 1295 (M.D. Fla. 2010). Schmidt could have

   walked away from the refinancing of his mortgage if he

   disagreed with the jury trial waiver.

           So    too    regarding    negotiation        of   the    terms   of     the

   mortgage. Schmidt may not have been able to negotiate the

   terms    of    the    mortgage,    as   the    declaration        of   Elizabeth

   Jacobson suggests. (Doc. # 42 at 4). Nevertheless, despite

   Schmidt’s claims that it would have been difficult to do so,

   he could have walked away instead of signing the contract.

   See Collins, 680 F. Supp. 2d at 1295 (“Plaintiffs have only

   alleged that they could not have negotiated over the provision

   because they first saw it at the closing. Plaintiffs do not

   explain why they could not have negotiated the clause at that

   time, or why they could not have simply walked away from the

   deal if they found the terms of the agreement unreasonable.”);

   Gordon v. Chase Home Fin., LLC, No. 8:11-cv-2001-T-33EAJ,

   2013 WL 256743, at *10 (M.D. Fla. Jan. 23, 2013)(“[T]o the

   extent       that   Plaintiffs    assert      that    they      were   unable    to

   negotiate, the Court finds that no circumstances prevented

   Plaintiffs from walking away from the loan they were offered

   if they did not want to waive their right to a jury trial.”).


                                           8
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 9 of 10 PageID 348




   Schmidt’s spending a few hundred dollars in application and

   appraisal fees did not prevent him from walking away from the

   mortgage transaction. (Doc. # 43 at 14).

         Finally, Schmidt is a sophisticated party. He is an

   attorney     admitted     to    the    Florida       Bar,    and   thus   more

   sophisticated than the usual homeowner. Regardless, “[t]he

   jury waiver paragraph is written clearly and in a way that

   the average person could understand its implications. No

   special education or expertise would have been needed to

   understand this provision.” Collins, 680 F. Supp. 2d at 1295.

         “Courts     routinely     and    regularly      enforce      jury   trial

   waivers found in loan agreements. This case is no exception.”

   Gordon, 2013 WL 256743, at *10. Schmidt’s evidence does not

   convince    the   Court   that       “the   waiver    was    unconscionable,

   contrary to public policy, or simply unfair.” Id. Considering

   all   the   factors     and    the    totality   of    the    circumstances,

   Schmidt’s waiver of his right to trial by jury was knowing

   and voluntary and shall be enforced. See Yeh Ho, 2020 WL

   1163473, at *2 (noting that the same waiver provision at issue

   in this case “has been upheld by numerous district courts in

   Florida”).

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:


                                          9
Case 8:20-cv-00150-VMC-AAS Document 44 Filed 04/20/20 Page 10 of 10 PageID 349




          Defendant Wells Fargo Bank, N.A.’s Motion to Strike Jury

    Trial Demand (Doc. # 34) is GRANTED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    20th day of April, 2020.




                                     10
